Name: Council Implementing Decision (CFSP) 2017/498 of 21 March 2017 implementing Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2017-03-22

 22.3.2017 EN Official Journal of the European Union L 76/33 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/498 of 21 March 2017 implementing Decision 2011/172/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt THE COUNCIL OF THE EUROPEAN UNION, Having regard to Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/172/CFSP of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (1), and in particular Article 2(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/172/CFSP. (2) Two persons should no longer be kept on the list of natural and legal persons, entities and bodies in the Annex to Decision 2011/172/CFSP. (3) The Annex to Decision 2011/172/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/172/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) OJ L 76, 22.3.2011, p. 63. ANNEX The entries concerning the following persons are deleted: 13. Rachid Mohamed Rachid Hussein. 14. Hania Mahmoud Abdel Rahman Fahmy.